Appeal from an order of the Supreme Court at Special Term which denied the application of the attorney for the general contractor, one of the defendants in the action of La Rose v. Backer (11 A D 2d 314, 969, affd. 11 N Y 2d 760) brought for the foreclosure of mechanics' liens, to fix the fees of said attorney and direct payment thereof from the proceeds of the foreclosure. The judgment, as modified in this court and affirmed by the Court of Appeals, determined the liability of the owners of the improvement to be $61,100 and interest, applicable to payment of liens aggregating $77,030 and interest. Thus, there was no award to the general contractor and, in fact, deficiency judgments against him were awarded the lienors. There being no recovery by judgment or other determination in the client’s favor, there was nothing to which an attorney’s lien could attach. (Judiciary Law, § 475.) The fact, if such it is, that the proof offered by the contractor in support of his own claim may have been of incidental benefit to the various lienors, all represented by counsel of their own selection, does not aid appellant. (Matter of Loomis, 273 N. Y. 76, 82.) Appellant’s contentions to the contrary seem to us insubstantial and do not require discussion. Order affirmed, without costs. Bergan, P. J., Herlihy, Reynolds and Taylor, JJ., concur.